            Case 18-20484 Document 48 Filed in TXSB on 04/21/21 Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

IN RE:                                              §
DEBTOR,                                             §
                                                    §                      CASE NO: 18-20484-C-13
   TERESA CRYER
   Debtor                                           §                      CHAPTER 13

                           NOTICE OF WAGE ORDER ADJUSTMENT
                   Employer                                     Chapter 13 Trustee
                                                        (Payments must be sent to this address)
 REGENCY HEALTHCARE                                 Cindy Boudloche, Chapter 13 Trustee
 101 WEST GOODWIN                                   PO BOX 703
 VICTORIA, TX 77901                                 MEMPHIS, TN 38101-0703
                                                   18-20484-C-13

   1. The Chapter 13 Trustee in this bankruptcy case provides this Notice of Wage Order Adjustment.

   2. Employer must deduct the following amounts from wages payable to TERESA B CRYER and
send the deducted funds to the Chapter 13 Trustee:

                 Monthly       Semi-Monthly Bi-Weekly            Weekly
                  $4,074.07          $2,037.04    $1,880.34        $940.17

   3. This Notice is effective for the first payroll period after 4/30/2021.

   4. All other terms of the Court's Wage Deduction Order remain effective.

Date: April 21, 2021

                                                        /s/ Cindy Boudloche, Trustee

   A copy of this Notice of Wage Order Adjustment was mailed to the above referenced Employer, the
Debtor and the Debtor's counsel on April 21, 2021.

                                                        /s/ Connie Davis
                                                        Connie Davis, Trustee Assistant




#623
